DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/31/22 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, applicant states that Jin fails to disclose a film thickness of a second region being less than that of a first region in a normal direction. While the examiner agrees that Jin fails to disclose this limitation, it appears that Tsuno discloses this limitation under the new interpretation that is detailed in the rejection of claim 1 below. Figure 3B of Tsuno, as annotated below, discloses a second region that has a normal thickness less than that of a first region. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuno (US Publication No.: US 2021/0271126 A1 of record).
Regarding Claim 1, Tsuno discloses a liquid crystal display device (Figure 3B) comprising:
A first substrate (Figure 2, first substrate 23; Paragraph 0078);
A second substrate (Figure 3B, second substrate 26);
A liquid crystal layer disposed between the first substrate and the second substrate, the liquid crystal layer including liquid crystal molecules (Figure 3B, liquid crystal layer 27; Paragraphs 0071-0072);
A spacer disposed between the first substrate and the second substrate, the spacer being configured to define a distance between the first substrate and the second substrate (Figure 3B, spacer 61; Paragraph 0078);
An electrode disposed between the first substrate or the second substrate and the liquid crystal layer, the electrode being configured to apply an electric field to the liquid crystal layer (Figure 3B, electrode 21; Paragraph 0069); and
An inorganic oriented film disposed between the electrode and the liquid crystal layer (Figure 3B, inorganic oriented film 22; Paragraph 0079), wherein
The inorganic oriented film includes a vapor deposition film including a columnar column extending inclinedly with respect to a normal line to a surface of the electrode (Figure 3B, inorganic oriented film 22 includes a columnar column adjacent to spacer 61 that extends inclinedly with respect to normal line to surface of electrode 21; Paragraph 0079),
The vapor deposition film includes a first region and a second region located between the first region and the spacer in plan view (Figure 3B, as annotated below), and
A film thickness of the second region in a direction along the normal line is less than a film thickness of the first region in the direction along the normal line (Figure 3B, as annotated below, where the first region clearly has a greater thickness than the second region).

    PNG
    media_image1.png
    339
    551
    media_image1.png
    Greyscale


Regarding Claim 5, Tsuno discloses the liquid crystal device according to claim 1, comprising a plurality of pixel electrodes including the electrode (Tsuno, Figure 3B, pixel electrodes 21; Paragraph 0069), wherein the spacer is disposed corresponding to each of the plurality of pixel electrodes (Tsuno, Figure 3B spacer 61 is disposed corresponding to pixel electrodes 21). 

Regarding Claim 7, Tsuno discloses an electronic apparatus (Tsuno, Figure 1) comprising: the liquid crystal device according to claim 1; and a control unit configured to control operation of the liquid crystal device (Tsuno, Figure 1; Paragraph 0150). 

Regarding Claim 8, Tsuno discloses a liquid crystal display device (Figure 3B) comprising:
A first substrate (Figure 2, first substrate 23; Paragraph 0078);
A second substrate (Figure 3B, second substrate 26);
A liquid crystal layer disposed between the first substrate and the second substrate, the liquid crystal layer including liquid crystal molecules (Figure 3B, liquid crystal layer 27; Paragraphs 0071-0072);
A spacer disposed between the first substrate and the second substrate, the spacer being configured to define a distance between the first substrate and the second substrate (Figure 3B, spacer 61; Paragraph 0078);
An electrode disposed between the first substrate or the second substrate and the liquid crystal layer, the electrode being configured to apply an electric field to the liquid crystal layer (Figure 3B, electrode 21; Paragraph 0069); and
An inorganic oriented film disposed between the electrode and the liquid crystal layer (Figure 3B, inorganic oriented film 22; Paragraph 0079), wherein
The inorganic oriented film including a columnar column extending inclinedly with respect to a normal line to a surface of the electrode (Figure 3B, inorganic oriented film 22 includes a columnar column adjacent to spacer 61 that extends inclinedly with respect to normal line to surface of electrode 21; Paragraph 0079), wherein
The inorganic oriented film includes a first region and a second region located between the first region and the spacer in plan view (Figure 3B, as annotated below), and
A film thickness of the second region in a direction along the normal line is less than a film thickness of the first region in the direction along the normal line (Figure 3B, as annotated below, where the first region clearly has a greater thickness than the second region).

    PNG
    media_image1.png
    339
    551
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuno in view of Hagiwara et al (US Publication No.: US 2013/0107182 A1 of record, “Hagiwara”).
Regarding Claim 2, Tsuno discloses the liquid crystal device according to claim 1.
Tsuno fails to disclose that the liquid crystal layer includes a first portion corresponding to the first region and a second portion corresponding to the second region, and a pretilt angle of the first portion is greater than a pretilt angle of the second portion.
However, Hagiwara discloses a similar device where the liquid crystal layer includes a first portion corresponding to the first region and a second portion corresponding to the second region, and a pretilt angle of the first portion is greater than a pretilt angle of the second portion (Hagiwara, Figure 2, first portion 17d has a greater pretilt angle than second portion 17c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal layer as disclosed by Tsuno to have varying pretilt angles as disclosed by Hagiwara. One would have been motivated to do so for the purpose of effectively using an oblique electric field thereby improving transmittance of the display (Hagiwara, Paragraph 0117). 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuno in view of Hashimoto (US Publication No.: US 2005/0057715 A1 of record).
Regarding Claim 3, Tsuno discloses the liquid crystal device according to claim 1.
Tsuno fails to disclose that the vapor deposition film includes a plurality of films, and an inclination angle of the column of each of the plurality of films with respect to the normal line is different from each other.
However, Hashimoto discloses a similar device where the vapor deposition film includes a plurality of films, and an inclination angle of the column of each of the plurality of films with respect to the normal line is different from each other (Hashimoto, Figure 7, vapor deposition film includes a plurality of films 43A and 43B, where each film has a different inclination angle, either positive or negative with respect to the normal line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vapor deposition fil mas disclosed by Tsuno to include a plurality of films as disclosed by Hashimoto. One would have been motivated to do so for the purpose of controlling liquid crystal pretilt thereby improving contrast and transmittance of the display (Hashimoto, Paragraph 0076).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuno in view of Han et al (US Publication No.: US 2017/0110477 A1 of record, “Han”).
Regarding Claim 4, Tsuno discloses the liquid crystal device according to claim 1, wherein the column is a first column (Tsuno, Figure 3B, inorganic oriented film 22 includes a columnar column adjacent to spacer 61 that extends inclinedly with respect to normal line to surface of electrode 21); the vapor deposition film is a first vapor deposition film (Tsuno, Figure 3B, first vapor deposition film 22).
Tsuno fails to disclose that the inorganic oriented film further includes a second vapor deposition film located between the first vapor deposition film and the electrode, the second vapor deposition film including a columnar second column extending along the normal line, and the second vapor deposition film includes a portion located between the second region and the spacer, the portion not overlapping with the first vapor deposition film in plan view.
However, Han discloses a similar device where the inorganic oriented film further includes a second vapor deposition film located between the first vapor deposition film and the electrode, the second vapor deposition film including a columnar second column extending along the normal line, and the second vapor deposition film includes a portion located between the second region and the spacer, the portion not overlapping with the first vapor deposition film in plan view (Han, Figure 6, as annotated below, where in a plan view, the portion of the second vapor deposition film would not overlap with the first vapor deposition film).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vapor deposition film as disclosed by Tsuno to include a first and second vapor deposition film as disclosed by Han. One would have been motivated to do so for the purpose of optimizing the flow of alignment solution thereby improving display quality (Han, Paragraph 0104). 

    PNG
    media_image2.png
    545
    638
    media_image2.png
    Greyscale


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuno in view of Jin et al (US Publication No.: US 2018/0113335 A1 of record, “Jin”).
Regarding Claim 9, Tsuno discloses the liquid crystal device according to claim 8.
Tsuno fails to disclose that the thickness of the second region increases gradually from the spacer toward a center of the electrode.
However, Jin discloses a similar device where the thickness of the second region increases gradually from the spacer toward a center of the electrode (Jin, Figure 3, as annotated below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the film as disclosed by Tsuno to have a particular thickness as disclosed by Jin. One would have been motivated to do so for the purpose of reducing phase shifting thereby reducing deflection and improving display quality (Jin, Paragraph 0072).


    PNG
    media_image3.png
    581
    759
    media_image3.png
    Greyscale


Regarding Claim 10, Tsuno discloses the liquid crystal device according to claim 1.
Tsuno fails to disclose that the film thickness of the second region increases gradually from the spacer toward a center of the electrode.
However, Jin discloses a similar device where the film thickness of the second region increases gradually from the spacer toward a center of the electrode (Jin, Figure 3, as annotated below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the film as disclosed by Tsuno to have a particular thickness as disclosed by Jin. One would have been motivated to do so for the purpose of reducing phase shifting thereby reducing deflection and improving display quality (Jin, Paragraph 0072).


    PNG
    media_image3.png
    581
    759
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871